Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered July 11, 1991, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 31/2 to 7 years, unanimously affirmed.
Defendant was not denied his right to testify before the Grand Jury. The record reveals that defendant’s nonappearance on the date scheduled for his Grand Jury testimony resulted from the fact that he absconded, necessitating his return on a bench warrant over 10 months later, and did not result from any failure of his attorney to notify him of the Grand Jury date. Defendant’s remaining contentions are without merit. Concur — Rosenberger, J. P., Wallach, Rubin, Kupferman and Mazzarelli, JJ.